Case 14-21076        Doc 51     Filed 12/11/18     Entered 12/11/18 09:52:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21076
         Patrick T Clancy
         Karen C Clancy
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/04/2014.

         2) The plan was confirmed on 10/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/20/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $38,000.00.

         10) Amount of unsecured claims discharged without payment: $13,881.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-21076      Doc 51       Filed 12/11/18    Entered 12/11/18 09:52:38                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor            $105,121.55
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                $105,121.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $5,089.43
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,089.43

 Attorney fees paid and disclosed by debtor:               $2,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Unsecured      3,285.00       3,185.38         3,185.38      3,185.38        0.00
 ALTAIR OH XIII LLC             Unsecured      1,707.00       1,657.10         1,657.10      1,657.10        0.00
 BUREAUS INVESTMENT GROUP POR   Unsecured      1,503.00       1,538.11         1,538.11      1,538.11        0.00
 CACH LLC                       Unsecured         835.00        835.74           835.74        835.74        0.00
 CARRINGTON MORTGAGE SERVICES   Secured       16,185.00     16,184.95        16,184.95      16,184.95        0.00
 CARRINGTON MORTGAGE SERVICES   Secured             0.00          0.00             0.00           0.00       0.00
 CAVALRY SPV I LLC              Unsecured      1,769.00       1,676.51         1,676.51      1,676.51        0.00
 CERASTES LLC                   Unsecured         917.00        937.09           937.09        937.09        0.00
 CERTIFIED SERVICES INC         Unsecured         170.00        170.00           170.00        170.00        0.00
 FORD MOTOR CREDIT CO           Secured             0.00          0.00             0.00           0.00       0.00
 GREAT LAKES CREDIT UNION       Secured             0.00          0.00             0.00           0.00       0.00
 GREAT LAKES CREDIT UNION       Secured        3,196.00       3,196.00         3,196.00      3,196.00      66.34
 GREAT LAKES CREDIT UNION       Unsecured            NA       1,355.00         1,355.00      1,355.00        0.00
 INTERNAL REVENUE SERVICE       Unsecured     13,419.45     13,419.45        13,419.45      13,419.45        0.00
 INTERNAL REVENUE SERVICE       Priority      33,622.75     33,622.75        33,622.75      33,622.75        0.00
 KEYNOTE CONSULTING INC         Unsecured      7,026.00       6,426.03         6,426.03      6,426.03        0.00
 LAKE COUNTY ANESTHESIOLOGIST   Unsecured         528.00        638.40           638.40        638.40        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,082.00       2,052.03         2,052.03      2,052.03        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         579.00        579.58           579.58        579.58        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      7,737.00       8,304.76         8,304.76      8,304.76        0.00
 QUANTUM3 GROUP                 Unsecured         958.00        964.40           964.40        964.40        0.00
 LOU HARRIS COMPANY             Unsecured         160.00           NA               NA            0.00       0.00
 LOU HARRIS COMPANY             Unsecured          53.00           NA               NA            0.00       0.00
 COMMUNITY TRUST CREDIT UNION   Unsecured      5,534.00            NA               NA            0.00       0.00
 GECRB/ASHLEY FURNITURE         Unsecured         679.00           NA               NA            0.00       0.00
 GREAT LAKES CREDIT UNION       Unsecured      4,602.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-21076     Doc 51        Filed 12/11/18    Entered 12/11/18 09:52:38              Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed        Paid          Paid
 CHASE                          Unsecured      1,543.00            NA           NA            0.00        0.00
 CERTIFIED SERVICES INC         Unsecured         971.00           NA           NA            0.00        0.00
 CERTIFIED SERVICES INC         Unsecured         110.00           NA           NA            0.00        0.00
 CERTIFIED SERVICES INC         Unsecured         229.00           NA           NA            0.00        0.00
 TIFFANY FARMS HOMEOWNERS ASS   Secured        1,202.50       1,202.50     1,202.50      1,202.50         0.00
 TRI STATE ADJUSTMENTS          Unsecured          20.00         20.00        20.00          20.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal               Interest
                                                           Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                              $16,184.95         $16,184.95                  $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
       All Other Secured                                $4,398.50          $4,398.50                 $66.34
 TOTAL SECURED:                                        $20,583.45         $20,583.45                 $66.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                  $0.00
        Domestic Support Ongoing                            $0.00              $0.00                  $0.00
        All Other Priority                             $33,622.75         $33,622.75                  $0.00
 TOTAL PRIORITY:                                       $33,622.75         $33,622.75                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $43,759.58         $43,759.58                  $0.00


 Disbursements:

        Expenses of Administration                           $7,089.43
        Disbursements to Creditors                          $98,032.12

 TOTAL DISBURSEMENTS :                                                                    $105,121.55




UST Form 101-13-FR-S (9/1/2009)
Case 14-21076        Doc 51      Filed 12/11/18     Entered 12/11/18 09:52:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
